Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the 9906348 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Application Status
This allowance action is in response to amendment and remarks received 07/01/2022 that provides a terminal disclaimer regarding 16/816034, amends the specification to provide notice of related reissue apps and to replace "original" with --ARI--, and adds new claims 19-40, where this application is a broadening reissue of Patent 9906348 of application 15/589317.  Claims 1-18 were previously cancelled.  Claims 19-40 are pending.  The interview summary of interview conducted on 6/28/2022 is filed in 16/800633.  
Response to Arguments
Applicant’s arguments, see page 11 and terminal disclaimer, filed 07/01/2022, with respect to judicially created obviousness double patenting have been fully considered and are persuasive.  The rejection of claims 19-40 has been withdrawn.   
Applicant’s arguments, see page 12, filed 07/01/2022, with respect to defective declaration and rejection of claims under 35 USC 251 have been fully considered and are persuasive.  The objection of declaration and rejection of claims 19-40 has been withdrawn.   
Allowable Subject Matter
Claims 19-40 are allowed.  
The following is an examiner’s statement of reasons for allowance: lacking evidence to the contrary, the method comprising “wherein, based on the UE receiving the at least one PDCCH only on a Primary Cell (PCell): based on the at least one PDCCH including only a first PDCCH having a Downlink Assignment Index (DAI) value equal to an initial value: the resource for the PUCCH is determined based on a control channel element (CCE) index of the first PDCCH” and “based on the at least one PDCCH including a second PDCCH that has a DAI value greater than the initial value: a resource for the PUCCH, through which the ACK/NACK information is transmitted, is selected from the plurality of PUCCH format 3 resources based on a value of a Transmit Power Control (TPC) field in the second PDCCH” as recited in new claim 19 and as similarly recited in new claims 27 and 33 and the method comprising “wherein for a first PDCCH, among the at least one PDCCH, that is transmitted by the BS on a Primary Cell (PCell) and that has a Downlink Assignment Index (DAI) value greater than an initial value, the BS uses a Transmit Power Control (TPC) field in the first PDCCH to indicate a resource of the PUCCH, through which the ACK/NACK information is received, as one of the plurality of PUCCH format 3 resources, wherein the BS receives the ACK/NACK information through the indicated resource of the PUCCH, and wherein the DAI is a time-domain index for PDCCHs transmitted in the subframe set on the PCell” as recited in new claim 34 and as similarly recited in new claims 39 and 40, per Applicant remarks on pages 11-16 filed July 1, 2022 as similarly stated in their remarks on pages 11-21 filed April 19, 2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mark Sager whose telephone number is (571)272-4454. The
examiner can normally be reached on M-Th, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Alexander Kosowski can be reached on (571)272-3744. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Mark Sager/
Patent Reexamination Specialist, Art Unit 3992


Conferee(s):
/Woo H Choi/
Primary Examiner, Art Unit 3992

/HBP/